Citation Nr: 0614295	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  00-23 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1984 and 
subsequent service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
July 2000 rating determination by the St. Petersburg, Florida 
Regional Office (RO).  

The veteran testified at an August 2002 hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

Pursuant to regulatory authority in effect in October 2002, 
the Board undertook additional development of the evidence.  
The appeal was remanded in September 2003 for procedural 
purposes.  The case has been returned to the Board for 
appellate review.

In July 2004 correspondence, the veteran raised a claim for 
service connection for a scar.  This issue has not been 
developed for appellate review and is referred to RO for 
appropriate action.

The issue of entitlement to service connection for residuals 
of a left knee injury is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The service medical records show no psychiatric disorder; 
the only post-service evidence of a psychiatric disorder, to 
include a bipolar disorder, is dated approximately 10 years 
after the veteran's separation from active duty; the 
preponderance of the competent evidence is against finding 
that a current psychiatric disorder is related to any 
incident of active duty, active duty for training or inactive 
duty for training.  

2.  The service medical records show no head injury; there is 
no competent evidence that links claimed residuals of a head 
injury to any incident of active duty, active duty for 
training or inactive duty for training. 

3.  The service medical records show no neck or cervical 
spine injury; 
arthritis and disc disease of the cervical spine were first 
shown many years after the veteran's separation from active 
service, and the preponderance of the competent evidence is 
against finding that any current disability of the neck or 
cervical spine is linked to any incident of active duty, 
active duty for training or inactive duty for training.  


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service; nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101(24), 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  A head injury, to include residuals thereof, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  A neck injury, to include residuals thereof, was not 
incurred in or aggravated by active service; nor may 
arthritis of the cervical spine may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(24), 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.
In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  The 
veteran was not provided notice of the VCAA prior to the 
initial unfavorable RO decision because it preceded the date 
of the enactment of the VCAA.  In Pelegrini II, the Court of 
Appeals for Veterans' Claims also made it clear that where, 
as in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.  The Board finds that the veteran has not 
been prejudiced thereby as he has been fully informed of the 
provisions thereof as relevant to his claims and afforded the 
opportunity to identify relevant evidence.  VA has also taken 
all appropriate action to develop his claims.  The RO 
thereafter reviewed his case on more than one occasion, 
without imposing any greater hurdle to the grant of service 
connection due to the prior denial of the claim.  The RO 
issued a Supplemental Statement of the Case (SSOC) in August 
2005, after the last VCAA letter was sent to the veteran two 
months earlier.  There is no prejudicial error resulting from 
the inability to notify the veteran of the VCAA until after 
the initial unfavorable decision.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
in March 2001, January 2003, May 2004 and June 2005 provided 
the veteran with adequate notice as to the evidence needed to 
substantiate his claims and the evidence not of record that 
is necessary.  These statements further advised the veteran 
that VA would attempt to obtain records of private medical 
treatment if the veteran identified the treatment and 
provided authorization to do so.  Simply put, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As noted above, the RO 
issued an SSOC in August 2005, after the last VCAA letter was 
issued.

The "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b) (1).  The veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should identify or submit any 
and all evidence relevant to the claim.  The failure to use 
the exact language of 38 C.F.R. § 3.159(b) (1) with respect 
to this "fourth element" was harmless, non-prejudicial error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claims.  The 
March 2001, January 2003, May 2004, and June 2005 VCAA 
letters specifically asked the veteran to tell the RO if he 
knew of any additional evidence he would like considered.  
This request of the veteran implicitly included a request 
that if he had any pertinent information, he should submit 
it.  Quartuccio, supra.  VA has taken all appropriate action 
to develop the veteran's claims.  

It is also pertinent to note that the evidence does not show, 
nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  Mayfield, supra (due process concerns 
with respect to VCAA notice must be pled with specificity).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  Mayfield, supra; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
psychiatric disorder, residuals of a head injury and neck 
injury.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disorder, 
residuals of a head injury and residuals of a neck injury, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned is rendered moot.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  

In this case, there is no evidence of a psychiatric disorder, 
head injury, or disability involving the neck or cervical 
spine during service.  There is no post-service medical 
evidence of a psychiatric disorder, to include a bipolar 
disorder (psychosis), residuals of a head injury or a neck or 
cervical spine disability (to include arthritis) until many 
years after the veteran's examination performed at the time 
of his separation from his period of active service (May 1981 
to May 1984.)  There is no pertinent medical evidence dated 
during the time of any of the veteran's periods of active 
duty for training and inactive duty for training.  The record 
is devoid of a competent opinion linking a current 
psychiatric disorder, residuals of head injury, or residuals 
of a neck or cervical spine disability to any incident of or 
finding recorded during active service or during a confirmed 
period of active or inactive duty for training.  Under these 
circumstances the evidence currently of record is adequate to 
adjudicate this appeal; there is no duty to provide an 
examination or medical opinion.  38 U.S.C. § 5103A (d); 38 
C.F.R. § 3.159(c) (4); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant. Bernard, 
supra.  Adjudication of the claim may proceed, consistent 
with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 
(1991).

Factual Background

The veteran contends that he suffers from bipolar disorder, 
residuals of a head injury and residuals of a neck injury 
which began during his active service and have continued 
since that time.  In particular, he asserts that during 
service he was involved in a motor vehicle accident in which 
he was thrown off a truck and hit a truck.  As a result, he 
experienced headaches and neck pain.  He also states that he 
suffered a head injury in a motor vehicle accident in April 
1988 while driving to a drill weekend and his car struck a 
horse.

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of a psychiatric disorder, 
a head disorder, a neck disorder or any residuals of injuries 
suffered to the head or neck.  

In a Report of Medical Examination and Report of Medical 
History dated in October 1991 completed as a quadrennial 
examination, no psychiatric, head, or neck abnormalities were 
noted.

A March 1995 MRI report from Maryview Medical Center revealed 
spondylosis of the cervical spine.

Hospital records dated from June 1988 to August 1988 from 
DePaul Hospital show the veteran was involved in an 
automobile accident in April 1988 and that two months later, 
in July 1988, he was found to have an incidental aquaductal 
stenosis of the left ventricle and a ventriculoperitoneal 
shunt implanted for drainage of high pressure cerebrospinal 
fluid.  The veteran was admitted again in August 1988 for 
massive bilateral subacute subdural hematoma of an unknown 
origin.  

VA hospital records dated from August to September 1998 show 
that the veteran was diagnosed with a bipolar disorder with 
psychotic features.  He admitted to suffering from paranoia 
for the past three years.  The veteran was also diagnosed as 
status post motor vehicle accident in 1988 with brain surgery 
at that time, including placement of a shunt secondary to 
hydrocephalus.  

VA treatment records dated from April 1995 to July 2005 show 
that the veteran was diagnosed with, bipolar disorder, 
psychiatric disorder, not otherwise specified (NOS) and 
organic affective disorder.  In a December 2002 treatment 
record, a clinician attributed the veteran's psychiatric 
condition to the head injury he suffered as a result of a 
motor vehicle accident.  The records indicate that the 
veteran suffered a spinal injury while at work and that in 
1995 the veteran underwent an anterior cervical diskectomy 
and fusion.  Microscopic examination of veteran's disc 
material revealed degenerative changes.  The records also 
show that the veteran complained of ongoing headaches.         

The veteran testified at an August 2002 hearing that during 
service he was involved in a motor vehicle accident in which 
he was thrown from a truck and fell into trees.  He stated 
that his head hurt badly and he was given aspirin to help 
alleviate the pain.  He also testified that while he was in 
the Army reserves, he suffered another automobile accident in 
1988 in which he hit a horse.  He stated that he was on his 
way to drill sergeant training at the time that he hit the 
horse.  With regard to the claim for a psychiatric disorder, 
the veteran's wife testified that while the veteran was on 
leave, his brother noted that he was acting somewhat 
abnormal.

The Board developed the case in October 2002 in order to 
obtain additional VA and private medical treatment records 
and to obtain verification of the veteran's reserve service 
dates as well as any line of duty investigations involving an 
automobile accident in 1988.

The National Personnel Records Center (NPRC) responded that 
there were no additional records available pertaining to the 
veteran.  It was noted that a line of duty determination was 
not on file for a reported 1988 automobile accident.  The 
available personnel files did not show that the veteran was 
involved in a motor vehicle accident during active duty 
service or reserve service.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2005).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state, under 32 38 U.S.C. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2004).  
Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2005).

The Court has interpreted the provisions of 38 U.S.C.A. § 
101(24) as meaning that active duty for training will not be 
considered "active military, naval or air service" unless the 
claimant has previously established service connection for a 
disability incurred in such service.  Mercado-Martinez v. 
West, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. at 
469-70; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In addition to the general criteria for service connection, 
certain chronic diseases, including arthritis and psychosis 
(psychotic disorder, to include a bipolar disorder, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Residuals of a Head Injury

The service medical records show no head injury or residuals 
of same during active service or reserve service.  Post-
service medical evidence shows that the veteran was involved 
in an automobile accident in April 1988 resulting in the 
placement of a shunt secondary to hydrocephalus.  Apart from 
the veteran's assetions, there is no evidence that this 
accident occurred during a drill weekend.  NPRC was unable to 
verify that the veteran was involved in an automobile 
accident during active or inactive duty for training with the 
reserves.  Furthermore, there is no competent evidence of 
record etiologically linking residuals of a head injury to 
active service or to any incident of subsequent service in 
the Army Reserves.  Accordingly, service connection for 
residuals of a head injury is not warranted.  38 U.S.C.A. 
§ 101(24); 1131; 38 C.F.R. § 3.303; Boyer, supra; Hickson, 
supra; Mercado-Martinez, supra.

Psychiatric Disorder

Service connection for a psychiatric disorder is not 
warranted.  In this case, the veteran has a current diagnosis 
of a psychiatric disorder, variously diagnosed, to include a 
bipolar disorder and an organic affective disorder.  However, 
there is no evidence of a psychiatric disorder during 
service, nor is there any indication of a psychotic disorder 
within one year of service.  Furthermore, there is no 
competent evidence linking a current psychiatric disorder to 
service or any incident thereof.  

There is a suggestion by a VA clinician in December 2002 that 
the veteran's psychiatric condition is related to a head 
injury sustained in a post-service motor vehicle accident.  
In any event, there are no post-service treatment records for 
a psychiatric disability until the late 1990's, over 10 years 
after the veteran's discharge from service, and no 
psychiatric opinion or other competent evidence supporting a 
nexus to active service, confirmed active duty for training 
or confirmed inactive duty for training.  It is also 
pertinent to note that the period of more than 10 years 
between service and the initial onset of a psychiatric 
disorder weighs against the claim.  Maxson v. Gober, 
230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Accordingly, service 
connection for a psychiatric disorder is not warranted.

Residuals of a Neck Injury

Considering all the evidence of record, the Board also finds 
that the preponderance of the evidence is against granting 
entitlement to service connection for residuals of a neck 
injury, to include arthritis and disc disease of the cervical 
spine.  As with the veteran's head injury, there is no 
evidence of a neck or cervical spine disability during active 
service, confirmed active duty for training or confirmed 
inactive duty for training, nor is there any medical or X-ray 
evidence of arthritis of the cervical spine within one year 
following the veteran's separation from active service.  
Furthermore, there is no competent evidence linking the 
current neck disability to service or any incident thereof.  
The earliest diagnosis of a neck or cervical spine disability 
is found in 1995, more than 10 years after the veteran's 
discharge from service.  Such negative evidence weighs 
against the claim.  See Maxson, 230 F.3rd at 1333.  

There is medical evidence that indicates the veteran 
sustained a work-related post-service neck injury.  In any 
event, there is no medical evidence etiologically linking a 
current neck or cervical spine disorder to active service or 
reserve service.  Thus, service connection for residuals of a 
neck injury is not warranted.

Conclusion

While the veteran contends that he has residuals of in-
service head and neck injuries, and a psychiatric disorder 
that began during or as the result of service, medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician 
or other health care professional.  Because he is not a 
trained in such medical matters, the veteran is not competent 
to make a determination that his currently diagnosed 
disorders are the result of his military service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.


REMAND

The issue remaining on appeal is entitlement to service 
connection for residuals of a left knee injury.

Essentially, the veteran contends that he currently suffers 
from a left knee disorder which originated in service.  
Service medical records show that in December 1981, the 
veteran was treated for left knee pain and swelling following 
an injury playing basketball.  He was seen again in May 1982 
for similar problems after playing basketball.  There was a 
ligament tear and the impression was contusion to the medial 
aspect of the left knee.  Post-service VA treatment records 
show that the veteran has been receiving treatment for 
complaints of left knee pain and weakness.  He has been 
diagnosed with arthritis of the left knee.   

In view of the foregoing, the Board finds that a thorough VA 
examination is needed, which takes into account the relevant 
medical records in the claims file and the veteran's history 
of in-service left knee trauma, to determine whether he has a 
current left knee disability causally linked to service.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he/she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability(ies) on appeal.  As these 
questions are involved in the present appeal, and the issue 
of service connection for a left knee disability must be 
remanded for an examination and medical opinion, proper 
notice should be provided under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).  The RO's attention 
is directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary identify 
for the appellant which evidence the VA 
will obtain and which evidence the 
appellant is expected to present specific 
to the issue of service connection for 
residuals of a left knee injury.  The 
veteran should also be informed that he 
should submit any evidence in his 
possession that pertains to the claim.

The AMC/RO should also send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim of entitlement to service 
connection for residuals of a left knee 
injury as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination for 
the purpose of determining the nature, 
extent and etiology of any left knee 
disability that may be present.  Following 
a review of all of the relevant medical 
evidence in the claims file, to include the 
veteran's complaints of left knee pain 
while on active duty, the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not (50 
percent or more probability) that any left 
knee disability that is currently present 
began during service or as the result of 
any incident of service.  

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.  

The clinician is also asked to provide a 
rationale for any opinion expressed.  If 
the examiner must resort to speculation to 
answer any question, he or she should so 
state.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

4.  The RO should then readjudicate the 
issue of entitlement to service connection 
for residuals of a left knee injury.  If 
this determination remains unfavorable to 
the veteran, he and his representative must 
be furnished with a supplemental statement 
of the case.  Thereafter, the appellant and 
his representative should be afforded the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


